DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 6 are objected to because of the following informalities:  There are two claims numbered as claim 6; one being independent and the other being dependent.  The examiner believes this was not deliberate from the applicant and was simply an error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdelmonem (US Publication 2019/0052294 A1).
In regards to claims 1, independent claim 6 and 11 Abdelmonem (US Publication 2019/0052294 A1) computer-implemented method for detecting intermittent signal interferences comprises: receiving signal information from a first wireless network; recording signal strength data of the signal information (see paragraph 328; figure 33;The communication device 3300 can use the transceiver 3302 to also determine a proximity to a cellular, WiFi, Bluetooth, or other wireless access points by sensing techniques such as utilizing a received signal strength indicator (RSSI); paragraph 188; As variations of RSSI and SINR data are collected RF statistics relating to these metrics can be generated and used to mine a data set for trends, outliers, and abnormalities across cell sites and frequency bands; see figure 24; RSSI measurements); obtaining a set of the signal information (see paragraph 87; filtering can be implemented to filter in or band pass or band reject/stop specific bandwidth(s)); analyzing spectrum profiles of the set of the signal information (see figure 9, paragraphs 93-94; FIG. 9 illustrates an IS-95 CDMA signal 202, which is a generic Direct Sequence Spread Spectrum (DSSS) signal. The CDMA signal 202 may have a bandwidth of 1.2288 MHz and it may be used to carry up to 41 channels, each of which has a bandwidth of 30 kHz. One way to identify interference affecting the CDMA signal 202 may be to identify any of such 41 channels having excess power above an expected power of the CDMA signal 202. FIG. 9 also illustrates the probability distribution functions (PDFs) 204 of a typical DSSS signal and a complementary cumulative distribution functions (CCDFs) 206 of a typical DSSS signal, which may be used to establish a criteria used to determine channels disposed within a signal and having excess power; for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal); creating physical resource blocks (PRB) counters for the spectrum profiles (figure 19; paragraph 104; step 704; At step 704, a determination can be made as to the traffic utilization of resource blocks affected by the interference and other resource blocks of the first base station that may be unaffected by interference or experiencing interference less impactful to communications); detecting signal interferences from one or more signal patterns as a function of the spectrum profiles and the PRB counters (see paragraph 139; figure 19; Referring back to step 702, the interference occurring in the resource block(s) can be detected by a mobile communication device utilizing the adaptive thresholds described in the subject disclosure. The mobile communication device can inform the first communication system (herein referred to as first base station) that it has detected such interference); and generating a report of the signal interferences identifying at least one of the following: an indicator whether the signal interferences is permanent, an indicator whether the signal interferences is intermittent, a type of signal interferences, and a severity of at least one of the signal interferences (see figure 24; see paragraph 174; There can be several aspects of the RF spectrum that can impact an RF link, as shown in FIG. 24. For example, one aspect of the RF spectrum that can impact the RF link involves the condition of a particular frequency band used for a desired signal. Other co-channel signals in the same frequency band can have an impact on the RF link, whether due to inter-cell interference from neighboring cell sites or external foreign interference from faulty systems and unintentional radiators. Each desired frequency band also has neighbors ranging from guard bands left open to provide isolation, additional carriers used by the same wireless operator (e.g., multiple UMTS bands or LTE neighboring CDMA), competing carriers operating in near adjacent bands, other systems operating in adjacent bands; see paragraph 232; SINR values can be generated and reported on a periodic basis. In one embodiment, SINR values can be generated and reported responsive to a system encountering communication issues between UEs and one or more cell sites).
In regards to claims 2, dependent claim 6 and 12, Abdelmonem teaches, wherein the signal information comprises bandwidth information (see paragraph 89; The signals corresponding to a UMTS signal may be filtered, and any interference caused by the UMTS signal may be filtered using tuning coefficients, received from the DSP 110, corresponding to a notch (or band stop) frequency and bandwidth associated with the UMTS interference signal).
In regards to claims 3, 7 and 13, Abdelmonem teaches, the bandwidth information comprises 600 MHz bandwidth (see paragraph 93; the CDMA signal may have a bandwidth of 1.2288 MHz; see paragraph 180; RSSI of neighboring frequency bands in the 700 MHz and 800 MHz bandwidths; however in paragraph 61, Abdelmonem says the method can be applied to the 5G protocol itself in paragraph 61; since low band 5G; 600MHz spectrum is primarily used for low-band 5G network thus the 600 MHz bandwidth is implied).
In regards to claims 5, 9 and 15, Abdelmonem teaches, wherein the report comprises at least three sections: a map section indicating a location aspect of the signal information (see paragraph 85; determining the location of the interferer; With location data, interference identity, timing and frequency of occurrence, the diagnostic system can generate temporal and geographic reports showing interferers providing field personnel a means to assess the volume of interference, its impact on network performance), a spectrum rendering section illustrating an overview of the spectrum profiles (see figure 24; RSSI measurements for adjacent, competitive and same operator bands), and a periodicity section indicating a time when one of the signal interferences occurs (see paragraph 147; interference that is noticeably periodic and not present in all time slots. Under such circumstances, the periodicity of the interference may be less harmful than the interference occurring in the resource blocks of the first base station if such interference is more frequent or constant in time. It is further noted, that a resource block scheduler of the second base station may assign the resource blocks to the mobile communication device according to a time slot scheme that avoids the periodicity of the known interference).
In regards to claims 10 and 16, Abdelmonem teaches, wherein detecting the signal interferences comprises detecting based on a digital signal processing (DSP) algorithm (see the DSP 110 in figure 7; see paragraph 87; for interference mitigation the DSP 110 may determine and return coefficients corresponding to a specific frequency and bandwidth to be implemented by the tunable IIR/FIR filter 154 through a DSP/PCI interface 158. Similarly, the transfer function of a notch (or band stop) filter may also be implemented by the tunable IIR/FIR filter 154. Of course other mathematical equations may be used to tune the IIR/FIR filters 154 to specific notch, band stop, or band pass frequencies and to a specific bandwidth).
In regards to claim 17, Abdelmonem teaches receiving additional reference data, wherein the additional reference data comprise location data (see paragraph 85; determining the location of the interferer; With location data, interference identity, timing and frequency of occurrence, the diagnostic system can generate temporal and geographic reports showing interferers providing field personnel a means to assess the volume of interference, its impact on network performance) and timing data (see paragraph 335; the RSSI with the signal time of arrival (TOA) or time of flight (TOF) measurements).
In regards to claim 18, Abdelmonem teaches creating a profile for the detected signal interferences (see figure 9, paragraphs 93-94; FIG. 9 illustrates an IS-95 CDMA signal 202, which is a generic Direct Sequence Spread Spectrum (DSSS) signal. The CDMA signal 202 may have a bandwidth of 1.2288 MHz and it may be used to carry up to 41 channels, each of which has a bandwidth of 30 kHz. One way to identify interference affecting the CDMA signal 202 may be to identify any of such 41 channels having excess power above an expected power of the CDMA signal 202. FIG. 9 also illustrates the probability distribution functions (PDFs) 204 of a typical DSSS signal and a complementary cumulative distribution functions (CCDFs) 206 of a typical DSSS signal, which may be used to establish a criteria used to determine channels disposed within a signal and having excess power; for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal).
Allowable Subject Matter
Claims 4, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the PRB counters comprising 3D time sliced matrix where the matrix is defined by number of days, number of hours and a number of PRBs.
Relevant Prior Art
Prior art Raghavan et al. (US Publication 2019/0261289 A1) teaches in figure 7 a diagram illustration a configuration method for Maximum Permissible Exposure (MPE) compliance.  The MPE profile 722 can be a three-dimensional (3D) view or chart. The x-axis may represent time in some constant units, the y-axis may represent UL transmission powers in some constant units, and the z-axis may represent beam indices in some constant units. Thus, a 2D x-y slice of the MPE profile 722 may provide temporal statistical information for the UE and a 2D y-z slice of the MPE profile 722 may provide spatial statistical information for the UE (see paragraph 99).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466